      Case 2:18-cr-00422-SMB Document 647 Filed 06/21/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-00422-001-PHX-SMB
10                 Plaintiff,                        ORDER
11   v.
12   Michael Lacey, et. al.,
13                 Defendants.
14
15
16
            Having reviewed Equality Now, Legal Momentum, Sanctuary for Families,
17
     United Abolitionist, Inc., and National Coalition Against Domestic Violence’s Motion
18
     for Leave to File Brief of Amici Curiae Equality Now and Legal Momentum, and good
19
     cause appearing,
20
           IT IS HEREBY ORDERED that the Motion for Leave to File Brief of Amici
21
     Curiae Equality Now, Legal Momentum, Sanctuary for Families, United Abolitionist,
22
     Inc., and National Coalition Against Domestic Violence is GRANTED.
23
24
25
26
27
28
      Case 2:18-cr-00422-SMB Document 647 Filed 06/21/19 Page 2 of 2



 1          IT IS FURTHER ORDERED that Equality Now, Legal Momentum, Sanctuary for
 2   Families, United Abolitionist, Inc., and National Coalition Against Domestic Violence’s
 3   Amici Curiae Brief shall be filed with the Court.
 4                 Dated this 21st day of June, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
